Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 and 10-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein said shielding structure comprises conductive vias extending through said pair of conductive layers, said pair of dielectric layers and said portion of said radiating element layer and wherein the vias electrically couple the pair of conductive layers with the portion of the radiating element layer; wherein said central conductor of said choke structure comprises a pair of L- shaped elements which extend initially away and in opposite directions from said central conductor and turn to extend generally parallel to said central conductor and wherein said L-shaped elements are dimensioned to provide an effective electrical length corresponding to a quarter of a wavelength of a frequency to be blocked”. These features reflect the application’s invention and are not taught by the pertinent prior arts Toriyama (US 4746925), Chen (US 20070097008), Ying (US 20160301129) and Sun (US 20170294704). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Toriyama, Chen, Ying and Sun to include features of amended claim 1.
Dependent claims 5, 10-14, 16 and 24 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “wherein said shielding structure comprises conductive vias extending through said pair of conductive layers, said pair of dielectric layers and said portion of said radiating element layer; electrically coupling the pair of conductive layers with the portion of the radiating element layer with the vias, wherein said central conductor of said choke structure comprises a pair of L shaped elements which extend initially away and in 
Regarding claim 17, prior art of record or most closely prior art fails to disclose, “wherein said shielding structure comprises the first, second, and further conductive layers; a first set of vias extending from the first conductive layer through the first dielectric layer to the radiating element layer, wherein the vias electrically connect the first conductive layer with the radiating element layer; a second set of vias extending from the second conductive layer to the further conductive layer; wherein said central conductor of said choke structure comprises a pair of L- shaped elements which extend initially away and in opposite directions from said central conductor and turn to extend generally parallel to said central conductor and wherein said L-shaped elements are dimensioned to provide an effective electrical length corresponding to a quarter of a wavelength of a frequency to be blocked”. These features reflect the application’s invention and are not taught by the pertinent prior arts Toriyama (US 4746925), Chen (US 20070097008), Ying (US 20160301129) and Sun (US 20170294704). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Toriyama, Chen, Ying and Sun to include features of claim 17.
Dependent claims 18-23 are considered to be allowable by virtue of their dependencies on claim 17.
Regarding claim 25, prior art of record or most closely prior art fails to disclose, “wherein said shielding structure comprises the first, second, and further conductive layers, a first set of vias extending from the first conductive layer through the first dielectric layer to the radiating element layer and a second set of vias extending from the second conductive layer to the further conductive layer; electrically coupling the first conductive layer with the radiating element layer with the first set of vias, wherein said 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845